Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eadala et al. (US 20180245457) in view of Wassermann et al. (US 20070201308), which have been provide in the International Search Report.

Regarding claim 1, Eadala discloses a method comprising:
positioning a tool downhole in a wellbore ([0011]), wherein the tool communicates with a receiver system over an analog signal path ([0005] discloses wireline cable used);
st 7 lines, since encoding takes place);
encoding the first tool data into first symbols ([0012], lines 5+ discloses  “the first signal comprising a sequence of symbols encoded by inphase and quadrature components”; [0046]);
generating a symbol signal based on the first symbols ([0012], lines 5+; [0046]);
transmitting the symbol signal to the receiver system via the analog signal path ([0012], 1st 7 lines; [0046]; [0005] discloses wireline cable as analog path);
filtering the symbol signal by one or more filters which includes an equalizer filter, wherein the equalizer filter is indicative of an analog signal path response of the analog signal path, and wherein the equalizer filter reduces intersymbol interference associated with the symbol signal ([0055]; Fig. 7, block 71; Fig. 8 shows reduced intersymbol interference);
decoding, by the receiver system, the filtered symbol signal into second tool data (Fig. 1, block 106, 107; [0033]).
Eadala does not disclose:
encoding, by the receiver system, the second tool data into second symbols;
based on the second symbols, generating an updated analog signal path response of the analog signal path;
updating the equalizer filter based on the updated analog signal path response.

In the same field of endeavor, however, Wassermann discloses:
encoding, by the receiver system, the second tool data into second symbols (Fig. 5, block 157; [0049])
based on the second symbols, generating an updated analog signal path response of the analog signal path ([0049] – [0051] wherein the updated analog signal path is obtained by the feedback equalizer);
updating the equalizer filter based on the updated analog signal path response (Fig. 5, update inherent in feedback from 157 to 156);
and filtering, by the updated equalizer filter, the symbol signal (Fig. 5, block 156 filters signal after being update din adaptive process).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to use the method, as taught by Wassermann, in the system of Eadala because re-encoding and using a feedback equalizer will provide better performance and possibly a shorter length equalizer, as is well known in the art.

Regarding claim 2, Eadala does not disclose generating a formation log of formation properties based on the second tool data.
In the same field of endeavor, however, Wassermann discloses generating a formation log of formation properties based on the second tool data ([0040]).


Regarding claim 3, Eadala discloses determining the updated analog signal path response of the analog signal path comprises continuously updating the analog signal path response as the filtered symbol signal is decoded into the second tool data (Fig. 1 shows adaptive equalizer 10 as “adaptive”; Fig. 2 shows filter coefficients updated based on error calculator 17; [0011] discloses “…the coefficients of the first adaptive equalizer are updated until an error signal falls below a predetermined threshold…”).


Regarding claim 4, Eadala discloses generating the updated analog signal path response of the analog signal path does not affect throughput of the first tool data to the receiver system (Fig. 2 shows throughput path as block 12, 16. Updating path is the feedback path consisting of blocks 17, 18, which doesn’t affect throughput. Coefficients of FIR filter 12 remain the same until updated by the feedback path).


determining a first error signal in dependence upon the difference between the likely inphase and quadrature components and the received inphase and quadrature components; updating the first filter coefficients to reduce said first error signal; until the average first error signal is less than a predetermined threshold”).


Regarding claim 6, Eadala discloses updating the equalizer filter based on the updated analog signal path response comprises inverting the filter coefficients (inherent in Fig. 2 since equalizer will be inverse of channel response).


Regarding claim 7, Eadala discloses the analog signal path is selected from the group comprising a twisted pair cable, electrical cable, and fiber optic cable ([0005] discloses the wireline cable; wherein the electrical cable would be the wireline cable).



In the same field of endeavor, however, Wassermann discloses generating the symbol signal based on the first symbols comprises filtering the first symbols by a first filter (Fig. 5, linear equalizer 153), wherein filtering the symbol signal by one or more filters comprises filtering the symbol signal by a second filter (Fig. 5, feedback equalizer 156) and the equalizer filter (Fig. 5, blocks 153 + 156), wherein the first filter and second filter define a channel response filter (Fig. 5, blocks 153 + 156), and wherein generating the updated analog signal path response of the analog signal path comprises filtering the second symbols with a third filter having a response that matches the channel response filter (third filter interpreted as combination of 1st and 2nd filters i.e. linear + feedback equalizers).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to use the method, as taught by Wassermann, in the system of Eadala because using two filters will provide better performance and possibly a shorter length equalizer, as is well known in the art.


Claims 9 – 16 are similarly analyzed as claims 1 – 8 respectively, with claims 9 - 16 reciting equivalent apparatus limitations.

Claims 17 - 20 are similarly analyzed as claims 1, 3 - 5 respectively. 

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to equalization in wellbore applications:

Fellinghaug et al. (US 20200300083) discloses method and apparatus for wireless communication in wells using fluid flow perturbations.
Li (US 20200295849) discloses high performance telemetry system with a combination of soft and hard decision decoding.
Disko et al. (US 20190203591) discloses methods and systems for operating and maintaining a downhole wireless network.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.